Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 01/25/2019 havingclaims 1-7 pending and presented for examination.
Priority
2.  	Application filed on 02/27/2018 is a 371 of PCT/JP2016/004072 09/07/2016
FOREIGN APPLICATIONS JAPAN 2015-179156 09/11/2015 are acknowledged.
Drawings
	The drawings were received on 09/25/2013 and these drawings are accepted.
2.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 02/27/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
3.  	The Oath/Declaration filed on 02/27/2018 is accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claim 1 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Newly amended claims 1 recites the limitation, “control a timing at which a driving signal for driving the plurality of backlights is applied without changing a duty-duration of a pulse of the driving signal based on one of the plurality of areas according to the calculated motion value.. “, especially there is no mention of  “backlights is applied without changing a duration of a pulse”, which is not disclosed in the specification as originally filed, no support was given in applicant’s response also. Same rejection applies to  claim 10 and 19.   
 Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2, 8-11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US Patent US 8581941 B2 Onishi et al. (Hereinafter “Onishi ") in view of US PG publication US 20130265348 A1 Onogi et al. (Hereinafter Onogi").
 	As per claim 1, Onishi teaches a display apparatus, comprising: a display panel (Column 4, line 15-25, a display panel for showing the image); a backlight configured to provide light to the display panel (Column 4, line 15-25, backlight control section configured to provide display to the display panel); and a processor configured to: 
 	Onogi teaches control a timing at which a driving signal for driving the plurality of backhghts is applied without changing a duration of a pulse of the driving signal based on one of the plurality of areas  according to the calculated motion value (para [0108-0109], fig. 12,control timing for each areas signal for driving the plurality of backhghts is applied without changing without changing the duty cycle period t1 based on signal based on one of the plurality of areas according value).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Onishi by control a timing at which a driving signal for driving the plurality of backhghts is applied without changing a duration of a pulse of the driving signal based on one of the plurality of areas  according 
	As per claim 2, Onishi, Onogi teaches the display apparatus as claimed in claim 1, wherein the processor controls the timing based on an area having a largest value among motion values corresponding to the plurality of areas (column 6, line 16-24, controls the signal based on the maximum motion value among the plurality of areas).
	As per claim 8, Onishi, Onogi teaches the display apparatus as claimed in claim 1, wherein the plurality of image frames are identified based on at least one of a predetermined time frame (Column 6, line 30-49, fig. 3,4, plurality of area are determined in image frame and of image frames are identified based on at  image determining unit).
	As per claim 9, Onishi, Onogi teaches the display apparatus as claimed in claim 1, wherein the backlight unit includes a plurality of light sources, and wherein the processor simultaneously controls a turn-on time point of the plurality of light sources based on the driving signal (column 2, line 16-35, fig. 3A, controls and turn the brightness light on on off or change based on the driving signal of the image signal).
	As per claim 10, Onishi teaches a controlling method of a display apparatus including a display panel and, a backlight configured to provide light to the display panel ((Column 4, line 15-25, backlight control section configured to provide display to the display panel), the method comprising: identifying a plurality of areas in an image frame (Column 1, line 15-30, identifying plurality of areas for the image frame to be displayed); identify an object in each area of the plurality of areas (column 5, line 45-65, fig. 3,4, 
	Onogi teaches control a timing at which a driving signal for driving the plurality of backhghts is applied without changing a duration of a pulse of the driving signal based on one of the plurality of areas  according to the calculated motion value (para [0108-0109], fig. 12,control timing for each areas signal for driving the plurality of backhghts is applied without changing without changing the duration of a pulse cycle period t1 based on signal based on one of the plurality of areas according value).
	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 11, Onishi, Onogi teaches the controlling method as claimed in claim 10, wherein the controlling comprises controlling the timing based on an area having a largest value among motion values corresponding to the plurality of areas (column 6, line 16-24, controls the signal based on the maximum motion value among the plurality of areas).
	As per claim 17, Onishi, Onogi teaches the controlling method as claimed in claim 10,     wherein the plurality of image frames are identified based on at least one of a time frame   (Column 6, line 30-49, fig. 3,4, plurality of area are determined in image frame and of image frames are identified based on at  image determining unit).
	As per claim 18, Onishi, Onogi teaches the controlling method as claimed in claim 10, further comprising: simultaneously controlling a turn-on time point of the 
	As per claim 19, Onishi teaches a non-transitory recording medium storing a program for executing an operation method of a display apparatus including a display panel (Column 4, line 15-25, a display panel for showing the image);, and a backlight   configured to provide light to the display panel (Column 4, line 15-25, backlight control section configured to provide display to the display panel), wherein the operation method comprises: identifying a plurality of areas in each of a plurality an image frames (Column 1, line 15-30, identifying plurality of areas for the image frame to be displayed); identify an object in each area of the plurality of areas (column 5, line 45-65, fig. 3,4, identify the object in the areas for calculating motion values),  calculate a motion value corresponding to the each area of the plurality of areas based on the object identified in the each area of the plurality of areas (column 5, line 45-65, fig. 3,4 calculating a motion value for each of the corresponding plurality of areas for the image based on the object identified in the each area of the plurality of areas ),
	Onogi teaches control a timing at which a driving signal for driving the plurality of backhghts is applied without changing a duration of a pulse of the driving signal based on one of the plurality of areas  according to the calculated motion value (para [0108-0109], fig. 12,control timing for each areas signal for driving the plurality of backhghts is applied without changing without changing the duration of a pulse cycle period t1 based on signal based on one of the plurality of areas according value).
 	Examiner supplies the same rationale as supplied in claim 1.
(s) 3-7, 12-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi, Onogi further view of US PG Pub US 20170366689 A1 to Broughton et al (hereinafter Broughton).
	As per claim 3, Onishi, Onogi teaches the display apparatus as claimed in claim 1, wherein the driving signal is a pulse width modulation (PWM) signal (para [0038], the signal is a pulse width modulation (PWM) signal and adjust PWM cycle based on the area of the display information). US 20170366689 A1
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Onishi, Onogi by he driving signal is a pulse width modulation (PWM) signal, and wherein the processor adjusts a duty cycle of the PWM signal based on one of the plurality of areas as suggested by Broughton, this modification would benefit   Onishi, Onogi for efficiently providing desired information about the status of the device, the indicators often are not visible from different viewing angles and/or distances.
	As per claim 4, Onishi, Onogi teaches the display apparatus as claimed in claim 3, wherein the processor identifies a target timing based on a scan timing of one of the plurality of areas, and adjusts  timing (para [0038], adjusting the duty duty cycle of the PWM signal based on the target duty timing).
 	Examiner supplies the same rationale as supplied in claim 4.
	As per claim 5, Onishi, Onogi teaches the display apparatus as claimed in claim 4, wherein the processor sequentially changes a   timing of   based on the target duty 
	Examiner supplies the same rationale as supplied in claim 4.
	As per claim 6, Onishi, Onogi teaches the display apparatus as claimed in claim 4, wherein the processor identifies the target   timing based on a scan timing of a predetermined scan line among a plurality of scan lines included in one of the plurality of areas (column 2, line 16-35, fig. 3A, scan line among a plurality of scan lines included in one of the plurality of areas ).
 	As per claim 7, Onishi, Onogi teaches the display apparatus as claimed in claim 1, wherein the processor identifies the plurality of areas based on a scanning direction of an image signal (para [0006], identifies the plurality of areas based on a scanning direction of an image signal corresponding to the image frame).
	Examiner supplies the same rationale as supplied in claim 4.
 	As per claim 12, Onishi, Onogi teaches the controlling method as claimed in claim 11, wherein the driving signal is a PWM signal (para [0038], the signal is a pulse width modulation (PWM) signal and adjust PWM cycle based on the area of the display information)..
	Examiner supplies the same rationale as supplied in claim 4.
 	As per claim 13, Onishi, Onogi teaches the controlling method as claimed in claim 12, wherein the controlling comprises determining a target duty timing based on a scan timing of one of the plurality of areas, and adjusting  the timing (para [0038], adjusting the duty duty cycle of the PWM signal based on the target duty timing).
 	Examiner supplies the same rationale as supplied in claim 4.

	Examiner supplies the same rationale as supplied in claim 4.
	As per claim 15, Onishi, Onogi teaches the controlling method as claimed in claim 13, wherein the controlling comprises identifying the target timing based on a scan timing of a predetermined scan line among a plurality of scan lines included in one of the plurality of areas (column 2, line 16-35, fig. 3A, scan line among a plurality of scan lines included in one of the plurality of areas ).
	As per claim 16, Onishi, Onogi teaches the controlling method as claimed in claim 10, wherein the dividing comprises identifying the plurality of areas based on a scanning direction of an image signal (para [0006], identifies the plurality of areas based on a scanning direction of an image signal corresponding to the image frame).
	Examiner supplies the same rationale as supplied in claim 4.
Response to Arguments 	
 	On page 8 of applicant's argument regarding claim 1, applicant argues that, "In addition, Applicant submit that the feature of without changing a duration of a pulse of the driving signal in claim 1 is supported by the disclosure of the application, Withdrawal of the rejection is respectfully requested". Applicant's doesnt provide the suppor of the applied especially there is no mention of  “backlights is applied without changing a duration of a pulse”, which is not disclosed in the specification as originally filed, no 
On page 9 of applicant's argument regarding claim 1, applicant argues that, "However, Onishi does not disclose the feature of calculating a motion value based on an object in each area of the plurality of areas as claimed. applicant submits that Onishi does not teach or suggest the combined features of “identify an object in each area of the plurality of areas, calculate a motion value corresponding to the each area of the plurality of areas based on the object identified in the each area of the plurality of areas, and control a timing at which a driving signal for driving the plurality of backlights is applied without changing a duration of a pulse of the driving signal based on one of the plurality of areas according to the calculated motion value.” as recited in amended claim 1". Applicant's argument's have been considered but are not persuasive.Onishi teaches in column 5, line 45-65, fig. 3,4 calculating a motion value based on an object in each area of the plurality of areas based on identifying a plurality of areas in each of a plurality an image frames and further in column 5, line 45-65, fig. 3,4, identify an object in each area of the plurality of areas, calculate a motion value corresponding to the each area of the plurality of areas based on the object identified in the each area of the plurality of areas.
Conclusion
	Prior arts made of record, not relied upon: US Patent US 7782421 B2; US Patent Publication US 20090015755 A1,   US Patent Publication US 7782421 B2
 	


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
 /ANEZ C EBRAHIM/ Primary Examiner, Art Unit 2467